DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invention Disclosure
Where the IDS citations are submitted but not described, the examiner is only responsible for cursorily reviewing the references. The initials of the examiner on the PTO-1449 indicate only that degree of review unless the reference is either applied against the claims, or discussed by the examiner as pertinent art of interest, in a subsequent office action. See Guidelines for Reexamination of Cases in View of In re Portola Packaging, Inc., 110 F.3d 786, 42 USPQ2d 1295 (Fed. Cir. 1997), 64 FR at 15347, 1223 Off. Gaz. Pat. Office at 125 (response to comment 6). Consideration by the examiner of the information submitted in an IDS means that the examiner will consider the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner to the extent noted above. MPEP § 609 (Eighth Edition, August 2001).
            The examiner notes that due to the unusually large number of references cited, and the absence of any description of the relevance of the references, it should be assumed that only the most cursory review of the cited documents consistent with these guidelines has been performed. If applicant is aware of any information that might be of particular relevance, it should be pointed out in order to insure a higher degree consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent Application Publication No. 2017/0087950 to Brady et al. (Brady)
With respect to claim 1, Brady discloses a recreational vehicle (10, FIG. 1) (vehicle shown in FIG. 14), comprising: 
a plurality of ground engaging members; 
(i.e., FIG. 1, 12 “ground engaging members”)
a frame supported by the plurality of ground engaging members; 
(i.e., FIG. 1, 14 “vehicle frame”)
a plurality of suspensions, wherein each of the plurality of suspensions couples a ground engaging member, from the plurality of ground engaging members, to the frame, wherein the plurality of suspensions includes a plurality of adjustable shock absorbers; 
(i.e., FIG. 1, 18 “adjustable shocks”; 16 “springs”)
(¶24 “Referring now to FIG. 1, the present disclosure relates to a vehicle 10 having a suspension located between a plurality of ground engaging members 12 and a vehicle frame 14. The ground engaging members 12 include wheels, skis, guide tracks, treads or the like. The suspension typically includes springs 16 and shock absorbers 18 coupled between the ground engaging members 12 and the frame 14.”)
at least one sensor positioned on the recreational vehicle and configured to provide acceleration information to a controller; and 
(FIG. 1, accelerometers 25, input to controller 20; accelerometer 30 input to controller 20; FIG. 7, 130, 132, 134; 180 acceleration, 182 acceleration, 184, 190, 202, FIG. 10; ¶¶ 161 acceleration sensors; 177-181; 183; claims 1, 4, 8, 9, 12-14, 16-20)
the controller operatively coupled to the at least one sensor and the plurality of adjustable shock absorbers, 
(i.e., 20, FIG. 1 “controller”)
wherein the controller is configured to: 
receive, from the at least one sensor, the acceleration information; 
(FIG. 1)
(claim 1 “receiving with the controller a plurality of inputs from the plurality of vehicle condition sensors including a z-axis acceleration sensor”; 
determine, based on the acceleration information, an orientation1 of the vehicle; and 
(FIG. 14 shown below, x/y/z plane of vehicle, ¶ 21 “FIG. 14 illustrates an x-axis a y-axis and a z-axis for a vehicle such as an ATV)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(¶ 161 “x-axis acceleration sensor as illustrated at block 130, a y-axis acceleration sensor as illustrated at block 132, and a z-axis acceleration sensor illustrated at block 134. The x-axis, y-axis, and z-axis for a vehicle such as an ATV are shown in FIG. 14”; ¶ 121 “FIG. 14 illustrates an x-axis, a y-axis, and a z-axis for a vehicle such as an ATV”; 178-179 “Controller 20 first determines whether acceleration from the z-axis sensor 180 is less than a threshold C for a time greater than a threshold N as illustrated at block 184. If so , controller 20 determines that the vehicle is in a jump”; 184 “whether the x-axis acceleration is greater than a threshold A as illustrated at block 202”)
(¶¶45 “minimize pitch by determining which direction the vehicle is traveling”; 55 “roll control”; 57 “pitch control”; 75, 78, 121 “gyroscope”; 161 “Condition modifiers further include an x-axis acceleration sensor as illustrated at block 130, a y-axis acceleration sensor as illustrated at block 132, and a z-axis acceleration sensor illustrated at block 134. The x-axis, y-axis, and z-axis for a vehicle such as an ATV are shown in FIG. 14. Another illustrative condition modifier is a yaw rate sensor as illustrated at block 136”; 173 “roll/ cornering condition”; 178-179 “jump/pitch condition”; 185 “In the Roll/Cornering Condition 208, controller 20 uses condition modifiers for the user mode 118, the steering position 126, the steering rate 128, the y-axis acceleration 132, and the yaw rate 136”; FIG. 7 condition modifiers, 136 yaw rate, 132 acceleration (y), 134 acceleration (z); FIG. 9, 146, 158, 174; FIG. 10 180, 182, 184, 208, 186; FIG. 14 zero x plane, zero y plane, zero z plane wherein the planes describe the orientation of the vehicle in three axes and positive and negative x, y, z are deviations from a resting level ground position)
provide, to at least one of the plurality of adjustable shock absorbers and based on the orientation of the vehicle, one or more commands to result in an adjustment of a damping characteristic of the at least one of the plurality of adjustable shock absorbers.
(i.e., ¶¶ 8 “continuous damping control shock absorbers and a plurality of sensors integrated with the continuous damping controller”; 14 “FIG. 7 is a block diagram illustrating a plurality of different condition modifiers used as inputs in different control modes to modify damping characteristics of electronically adjustable shock absorbers or dampers in accordance with the present disclosure”; 24-25; 28; 43 “damping control may be adjusted based on outputs from the plurality of sensors coupled with the controller 20. For instance, the setting of adjustable shock absorbers 18 may be adjusted based on vehicle speed from speed sensor 26 or outputs from the accelerometers 25 and 30”, i.e., including yaw sensor which is determinative of the orientation of the vehicle; 45; 53-64, i.e., dive, pitch, roll, oversteer, understeer control; 119; 161; 174 based on vehicle turning left or right; 178-186; FIG. 9-10). 

With respect to claim 2, Brady discloses the at least one sensor comprises at least one of: 
an accelerometer or 
an inertial measurement unit (IMU).  
(¶¶ 121 gyroscope; 161 yaw rate sensor; 29 “global change accelerometer 25”’; 30 chassis accelerometer . . . three-axis accelerometer”; 179-182 x, y, z axis accelerometers; 130-136, FIG. 7)

With respect to claim 3, Brady discloses an operator interface configured to provide one or more user inputs indicating mode selections to the controller, and 
wherein the controller is configured to provide the one or more commands to result in the adjustment of the damping characteristic based on receiving, from the operator interface, user input indicating a selection of a rock crawler mode.  
(user interface FIG. 4, “rock crawl”; ¶¶ 35 “user interface 22 . . .  rock crawl mode . . . Controller 20 automatically adjusts damping levels of adjustable shocks 18 adjacent front and rear axles of the vehicle based on the particular mode selected”; 39-40; 88-92)

With respect to claim 4, Brady discloses the at least one sensor comprises a second sensor configured to provide vehicle speed information to the controller, and 
(FIG. 1, 26 “vehicle speed sensor”)
wherein the controller is further configured to: 
receive, from the second sensor, vehicle speed information indicating a vehicle speed of the recreational vehicle; and
(FIG. 1, 26 “vehicle speed sensor”, 20 “controller”)
 in response to determining that the vehicle speed is greater than a threshold, transitioning the vehicle from the rock crawler mode to a different operating mode.  
(¶ 39-40 “rock crawl mode . . . for slower speed operation . . . the rock crawl mode is linked to the vehicle speed sensor 26 . . . high speed . . . between . . . rock crawl mode allowing for higher speed” 88-92 “rock crawling mode . . . speed limit”; 166 “controller 20 determines whether a vehicle speed is greater than a threshold value Z at block 152. If so, the controller 20 operates the vehicle in the Ride Condition at block 150 as discussed above”; 169, 14 “condition modifiers used as inputs to different control modes to modify damping characteristics”; 114 damping mode selection; 53 “a plurality of sensor inputs to actively adjust damping levels are disclosed”; 140 “Increase damping with vehicle speed for control and safety using lookup table or using an algorithm”; 175).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of U.S. Patent Application Publication No. 20180001729 to Goffer et al. (Goffer) 
With respect to claim 5, Brady discloses the controller is further configured to: 
determine, based on the acceleration information, a longitudinal acceleration and a lateral acceleration of the recreational vehicle; 
(¶¶ 163 “controller 20 operates the damping control . . . detected as a result of longitudinal acceleration from braking input”; 166 “longitudinal acceleration from throttle input”; 183 “Additional adjustments are made based on time duration and longitudinal acceleration”; 79 “lateral acceleration”; 119 “Chassis Acceleration (lateral, long, vertical)”; 173 “lateral acceleration due to steering and cornering inputs”; 30 chassis accelerometer . . . three-axis accelerometer”; 179-182 x, y, z axis accelerometers; 130-136, FIG. 7; FIG. 14)
determine, based on the longitudinal acceleration and the lateral acceleration, a pitch angle and a roll angle of the recreational vehicle, and 
(186, Fig. 10 “pitch condition”; 37 “transient vehicle pitch and roll through hard acceleration, braking, and cornering”; 45 “dampers are adjusted to minimize pitch by determining which direction the vehicle is traveling”;  57 pitch control; 75 pitch control; 178 “whether acceleration . . . is less than a threshold C or greater than a threshold N . . . determines the vehicle is in a jump . . . controls the vehicle in a jump/pitch condition”; 179; 174, FIG. 9 “roll/ cornering condition”; 208, FIG. 10, 55 “roll control”; 78, 173-174, 185)
(FIG. 14 shown below, x/y/z plane of vehicle, ¶ 21 “FIG. 14 illustrates an x-axis a y-axis and a z-axis for a vehicle such as an ATV)
(¶ 161 “x-axis acceleration sensor as illustrated at block 130, a y-axis acceleration sensor as illustrated at block 132, and a z-axis acceleration sensor illustrated at block 134. The x-axis, y-axis, and z-axis for a vehicle such as an ATV are shown in FIG. 14”; ¶ 121 “FIG. 14 illustrates an x-axis, a y-axis, and a z-axis for a vehicle such as an ATV”; 178-179 “Controller 20 first determines whether acceleration from the z-axis sensor 180 is less than a threshold C for a time greater than a threshold N as illustrated at block 184. If so , controller 20 determines that the vehicle is in a jump”; 184 “whether the x-axis acceleration is greater than a threshold A as illustrated at block 202”)
(¶¶45 “minimize pitch by determining which direction the vehicle is traveling”; 55 “roll control”; 57 “pitch control”; 75, 78, 121 “gyroscope”; 161 “Condition modifiers further include an x-axis acceleration sensor as illustrated at block 130, a y-axis acceleration sensor as illustrated at block 132, and a z-axis acceleration sensor illustrated at block 134. The x-axis, y-axis, and z-axis for a vehicle such as an ATV are shown in FIG. 14. Another illustrative condition modifier is a yaw rate sensor as illustrated at block 136”; 173 “roll/ cornering condition”; 178-179 “jump/pitch condition”; 185 “In the Roll/Cornering Condition 208, controller 20 uses condition modifiers for the user mode 118, the steering position 126, the steering rate 128, the y-axis acceleration 132, and the yaw rate 136”; FIG. 7 condition modifiers, 136 yaw rate, 132 acceleration (y), 134 acceleration (z); FIG. 9, 146, 158, 174; FIG. 10 180, 182, 184, 208, 186; FIG. 14 zero x plane, zero y plane, zero z plane wherein the planes describe the orientation of the vehicle in three axes and positive and negative x, y, z are deviations from a resting level ground position)
However, Brady fails to explicitly disclose the controller is configured to determine the orientation based on both the pitch angle and the roll angle.  Goffer, from the same field of endeavor, discloses a controller configured to calculate vehicle orientation based on both pitch angle and roll angle (FIG. 1A; ¶¶ 18-19 “receiving the sensed tilt includes receiving a sensed pitch angle and a sensed roll angle . . . deviation of the sensed tilt of the self-leveling structure from the orientation of the target plane includes a pitch angular deviation of the sensed pitch angle from a pitch angle of a target plane and a roll angular deviation of the sensed roll angle from a roll angle of the target plane”;  49 “measure roll and pitch angles of the tiltable leveling structure relative to a target plane. The sensors may include one or more inertial measurement units, tilt sensors, or other sensors that may be configured to measure a tilt of the tiltable leveling structure with respect to a predetermined plane”; claims 15-16). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to provide a more accurate determination of tilt or orientation in order to provide a more comfortable and level ride for the vehicle occupant, such as by providing an improved leveling ride for the occupant within a level plane or other predetermined orientation (i.e., Goffer ¶¶ 40 “self-leveling mechanism may be operated to maintain the user of the wheeled mobility device at a substantially constant orientation relative to an external axis or plane, e.g., to the vertical or to the horizontal. As used herein, leveling or self-leveling refers to maintaining an orientation relative to a specified plane, whether or not the specified plane is horizontal”; 44 support the user; 48 sense a tilt of the tiltable leveling structure with respect to the horizontal or another predetermined plane. The sensors may be fixed to structure that is fixed to the tiltable leveling structure so as to tilt together with the tiltable leveling structure; 50; 51 user of the wheeled mobility device may feel more comfortable)

With respect to claim 6, Brady in view of Goffer disclose the controller is further configured to: 
determine, based on the longitudinal acceleration and the lateral acceleration, that the orientation of the recreational vehicle is flat and on the ground; and 
(i.e., Brady, 186, Fig. 10 “pitch condition”; 37 “transient vehicle pitch and roll through hard acceleration, braking, and cornering”; 45 “dampers are adjusted to minimize pitch by determining which direction the vehicle is traveling”;  57 pitch control; 75 pitch control; 178 “whether acceleration . . . is less than a threshold C or greater than a threshold N . . . determines the vehicle is in a jump . . . controls the vehicle in a jump/pitch condition”; 179; 174, FIG. 9 “roll/ cornering condition”; 208, FIG. 10, 55 “roll control”; 78, 173-174, 185)
(Brady, FIG. 14 shown below, x/y/z plane of vehicle, ¶ 21 “FIG. 14 illustrates an x-axis a y-axis and a z-axis for a vehicle such as an ATV)
(Brady, ¶ 161 “x-axis acceleration sensor as illustrated at block 130, a y-axis acceleration sensor as illustrated at block 132, and a z-axis acceleration sensor illustrated at block 134. The x-axis, y-axis, and z-axis for a vehicle such as an ATV are shown in FIG. 14”; ¶ 121 “FIG. 14 illustrates an x-axis, a y-axis, and a z-axis for a vehicle such as an ATV”; 178-179 “Controller 20 first determines whether acceleration from the z-axis sensor 180 is less than a threshold C for a time greater than a threshold N as illustrated at block 184. If so , controller 20 determines that the vehicle is in a jump”; 184 “whether the x-axis acceleration is greater than a threshold A as illustrated at block 202”)
(Brady, ¶¶45 “minimize pitch by determining which direction the vehicle is traveling”; 55 “roll control”; 57 “pitch control”; 75, 78, 121 “gyroscope”; 161 “Condition modifiers further include an x-axis acceleration sensor as illustrated at block 130, a y-axis acceleration sensor as illustrated at block 132, and a z-axis acceleration sensor illustrated at block 134. The x-axis, y-axis, and z-axis for a vehicle such as an ATV are shown in FIG. 14. Another illustrative condition modifier is a yaw rate sensor as illustrated at block 136”; 173 “roll/ cornering condition”; 178-179 “jump/pitch condition”; 185 “In the Roll/Cornering Condition 208, controller 20 uses condition modifiers for the user mode 118, the steering position 126, the steering rate 128, the y-axis acceleration 132, and the yaw rate 136”; FIG. 7 condition modifiers, 136 yaw rate, 132 acceleration (y), 134 acceleration (z); FIG. 9, 146, 158, 174; FIG. 10 180, 182, 184, 208, 186; FIG. 14 zero x plane, zero y plane, zero z plane wherein the planes describe the orientation of the vehicle in three axes and positive and negative x, y, z are deviations from a resting level ground position)
provide, based on the determination that the recreational vehicle is on flat ground, one or more commands to result in 
an increase of a compression damping characteristic and 
(Brady, ¶ 37 smooth road mode . . . stiff settings designed to minimize transient vehicle pitch and roll)
decrease of a rebound damping characteristic for the at least one of the plurality of adjustable shock absorbers.  
(Brady, ¶ 41 “stiffer compression in the dampers but less rebound to keep the tires on the ground as much as possible”)
(Brady, ¶ 25 “The adjustable shocks 18 may be adjusted to provide differing compression damping, rebound damping or both”; 46 controller 20 to adjust the adjustable shock absorbers 18 to adjust or control vehicle squat which occurs when the rear of the vehicle drops or squats during acceleration. For example, controller 20 may stiffen the damping of shock absorbers 18 adjacent rear axle during rapid acceleration of the vehicle”; Upon sensing heavy attachments on the front or rear of the vehicle, controller 20 adjusts the adjustable shock absorbers 18. For example, when a heavy attachment is put on to the front of a vehicle, the compression damping of the front shocks may be increased to help support the additional load.”; 162 “Front and rear compression and rebound are adjusted independently ; 163 look-up table that defines damping characteristics for adjustable shocks at the front right, front left, rear right, and rear left of the vehicle. In brake condition 146, compression damping of the front shocks and/or rebound damping on the rear shocks is provided based on the brake signal”; 179 “controller 20 maintains the damping increase for a predetermined duration after the jump event.”)

With respect to claim 7, Brady in view of Goffer disclose the controller is further configured to: 
determine, based on the longitudinal acceleration and the lateral acceleration, at least one uphill adjustable shock absorber and at least one downhill adjustable shock absorber from the plurality of adjustable shock absorbers; and 
provide, to the at least one uphill adjustable shock absorber, one or more commands to result in an increase of a rebound damping characteristic and a decrease of a compression damping characteristic.  
(Brady, ¶ 28 “each of the shocks 18 is independently adjustable so that the damping characteristics of the shocks 18 are changed from one side of the vehicle to another. Side-to-Side adjustment is desirable during sharp turns or other maneuvers in which different damping characteristics for shock absorbers 18 on opposite sides of the vehicle improves the ride. The damping response of the shock absorbers 18 can be changed in a matter of microseconds to provide nearly instantaneous changes in damping for potholes, dips in the road, or other driving conditions”; ¶ 46 “adjust the adjustable shock absorbers 18 to adjust or control vehicle squat which occurs when the rear of the vehicle drops or squats . . . stiffen the damping of shock absorbers 18 adjacent rear axle”; i.e., rear vehicle that is dropped is downhill, front is uphill; 57-58 pitch control, squat; 166 “During a Squat Condition 154, compression damping on the rear shocks and/or rebound damping on the front shocks is increased”; 175-176; 183, 186, 43, 178-179)

With respect to claim 8, Brady in view of Goffer disclose the controller is further configured to: 
determine, based on the longitudinal acceleration and the lateral acceleration, 
at least one uphill adjustable shock absorber and 
at least one downhill adjustable shock absorber from the plurality of adjustable shock absorbers; and 
provide, to the at least one downhill adjustable shock absorber, one or more commands to result in an increase of a compression damping characteristic.  
(Brady, ¶ 28 “each of the shocks 18 is independently adjustable so that the damping characteristics of the shocks 18 are changed from one side of the vehicle to another. Side-to-Side adjustment is desirable during sharp turns or other maneuvers in which different damping characteristics for shock absorbers 18 on opposite sides of the vehicle improves the ride. The damping response of the shock absorbers 18 can be changed in a matter of microseconds to provide nearly instantaneous changes in damping for potholes, dips in the road, or other driving conditions”; ¶ 46 “adjust the adjustable shock absorbers 18 to adjust or control vehicle squat which occurs when the rear of the vehicle drops or squats . . . stiffen the damping of shock absorbers 18 adjacent rear axle”; i.e., rear vehicle that is dropped is downhill, front is uphill; 57-58 pitch control, squat; 166 “During a Squat Condition 154, compression damping on the rear shocks and/or rebound damping on the front shocks is increased”; 175-176; 183, 186, 43, 178-179)


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 20180339566 Erickson (fox factory) is cited to disclose claimed features, particularly, claim 6, with flat on the ground determinations and increasing compression while decreasing rebound, as well as the combination of dampings claimed in claims 7-8:
20180339566 Erickson (fox factory)
0142] According to embodiments, in the soft mode, all the vehicle suspension dampers are soft for compression and rebound.
[0145] In the remote mode, a wireless browser interface enables the soft, firm and auto mode to be selected. In one embodiment, the control system 404 monitors the position setting of a mechanical switch positioned on the vehicle, wherein the position setting may be set at one of the following modes: soft; firm; auto; and remote (i.e., at least partially wireless). Compression and rebounds are used to reduce the tilt of the vehicle frame. Particular advantages associated with using rebound adjustments are at least the following: a vehicle suspension damper in a hard rebound mode lowers the vehicle's center gravity; and the suspension is allowed to compress and absorb bumps while performing a controlled turn, thereby reducing the feeling of a harsh ride.

[0207] C. Pitch Positive Control Damper Control Settings Available [0208] Option 1: (1) Firm rear rebound left and right. [0209] Option 2: (1) Firm front compression left and right. [0210] Option 3: (1) Firm rear rebound left and right; and (2) Firm front compression left and right. [0211] Option 4: (1) Firm rear rebound left and right; (2) Soft front rebound left and right; and (3) Soft front compression left and right.
[0223] C. Pitch Negative Control Damper—Squat—Control Settings Available [0224] Option 1: (1) Firm front rebound left and right. [0225] Option 2: (1) Firm rear compression left and right. [0226] Option 3: (1) Firm front rebound left and right; and (2) Firm rear compression left and right. [0227] Option 104: (1) Firm front rebound left and right; (2) Soft rear rebound left and right; and (3) Soft rear compression left and right.
0229] In one embodiment, a zero gravity control mode is attained, at which vehicle suspension dampers that were operating in a “soft” mode, upon a detection of a zero gravity situation, are made to operate in the “firm” mode. For example, a vehicle that is operating in a “soft” mode is traveling in a straight line along a path that initially contains small bumps, but graduates into large rollers. The vehicle initially is placed in the “soft” mode in order to mitigate and/or nullify the effect (upon the vehicle rider) of the vehicle traveling over small bumps along the pathway. At a particular velocity, when the vehicle then moves up one side and over the top of the large roller, on the way down to the bottom of the other side of the roller, the vehicle experiences a free fall.
[0231] In explanation of the above described zero gravity control mode example, the following description is proffered. The resultant acceleration is taken by squaring the acceleration at each axis, adding them together, and then taking the square root (the equation is: √(x.sup.2+y.sup.2+z.sup.2)). The resultant acceleration is always positive. This equation gives just the magnitude of the resultant acceleration, and does not give information regarding the direction of the resultant acceleration. [0232] 1) Take the following example scenarios to illustrate the above concept: Vehicle sitting flat on level ground: X,Y,Z accelerations are 0 g, 0 g, 1.0 g. Resultant acceleration is 1.0 g. [0233] 2) Vehicle sitting upside down on flat level ground: X,Y,Z accelerations are 0 g, 0 g, −1.0 g. Resultant acceleration is 1.0 g. [0234] 3) Vehicle sitting on flat ground, but on a slope of ‘n’ degrees: X,Y,Z accelerations are 0 g sin(n)g, cos(n)g. Resultant acceleration is 1 g due to trig identity: sin.sup.2(x)+cos.sup.2(x)=1.0 [0235] 4) Vehicle on flat ground, accelerating forward at 0.5 g: X,Y,Z accelerations are 0 g, 0.5 g, 1.0 g. Resultant acceleration is 1.12 g [0236] 5) Vehicle on flat ground, driving at constant velocity, but turning so lateral acceleration of 0.5 g: X,Y,Z are seen, and accelerations are 0.5 g, 0 g, 1 g. Resultant acceleration is 1.12 g.
[0266] At operation 504, in one embodiment, if the control system 404 determines that the vehicle suspension damper is operating in the firm mode, then the method 500 moves to operation 510. At operation 510, in one embodiment, the control system 404 determines if the rebound is firm and the compression is soft. If the control system 404 determines that the rebound of the vehicle suspension damper is firm and the compression of the vehicle suspension dampers is soft, then the method 500 moves to operation 514.

U.S. 20180141543 Krosschell, Polaris is cited to disclose claimed features including adjusting damping based on sensed terrain such as flat ground: 
(¶¶ 172-173 “terrain sensing logic 192 . . . determines terrain being experienced . . . adjusts the damping characteristics of one or more adjustable shocks . . . rebound damping characteristics of one or more adjustable shocks 18 and/or both the compression and rebound damping of one or more adjustable shocks 18 . . . terrain sensing logic 912 receives a plurality of inputs from the plurality of sensors 40 including x, y, and z axis acceleration and angular rate information from accelerometer 30 and gyroscope 31, respectively”)
178 Exemplary road terrains include asphalt surfaces having a generally smooth surface
180 when vehicle 200 is approaching the stored location, terrain sensing logic 912 will adjust the suspension damping level based on the stored suspension damping level

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Orientation is not provided with a limiting definition in the specification but can include front uphill, front downhill, passenger side downhill, driver side downhill (608, FIG. 16), pitch, roll, flat on the ground (Spec. ¶ 21), direction of wheels relative to the frame (Spec. ¶ 96), roll rate (¶ 154), where the ground engagement members are facing (¶ 160), uphill (¶ 175), downhill (¶ 178),